PD-1486-15                                                  PD-1486-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                      Transmitted 11/16/2015 1:27:24 PM
                                         No. PD-                        Accepted 11/17/2015 2:10:13 PM
                                                                                         ABEL ACOSTA
                                                                                                 CLERK
                                           IN THE

                        Court of Criminal Appeals
                                 At Austin


                           ALAN POZZERLE,
                                      Appellant
                                             v.

                       THE STATE OF TEXAS
                                       Appellee

November 17, 2015                  Cause number 1384872
                                  In the 183rd Judicial District
                                 Court Of Harris County, Texas

                            Cause number No. 14-14-00610-CR
                  In the Court of Appeals for the Fourteenth Judicial District


     Appellant’s Motion for Extension of Time Within
     Which to file Petition for Discretionary Review

 TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       ALAN POZZERLE, the appellant, under TEX. R. APP. P. 10.1 & 10.5(b), moves

 for an extension of time within which to file his petition for discretionary review. In

 support of his motion, the appellant submits the following:

       (A) The appellant’s petition for discretionary review is due on November 12,
       2015.
      (B)    The appellant seeks an extension of time to file the appellant’s petition for
             discretionary review until, January 8, 2016.
      (C)    The appellant relies upon the following facts to reasonably explain the need
             for an extension:
                    Due to the undersigned’s workload, more time is necessary to review
                    the appellate opinion and complete a petition.

       (D) N o previous motion requesting an extension of time to file the appellant’s
            petition for discretionary review has been requested or granted.

      WHEREFORE, the appellant prays that this Court will grant the requested

extension until January 8, 2016.

                                                Respectfully submitted,

                                                     /s/ Kelly Smith
                                                   KELLY ANN SMITH

                  CERTIFICATE OF COMPLIANCE & SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that this document contains 2 7 4

words and a copy of the foregoing was electronically served on the

State of Texas.
                                                     /s/ Kelly Smith
                                                   KELLY ANN SMITH
                                                   Texas Bar No. 00797867

                                                   P.O. Box 10751
                                                   Houston, TX 77206
                                                   281-734-0668
                                                   Kelly.A.Smith.06@gmail.com

                                                   Counsel for the appellant




                                               2